Exhibit 10.1

 

GRAPHIC [g319141kai001.gif]

 

REPLACEMENT DAILY ADJUSTING LIBOR REVOLVING LINE NOTE

New York

 

December 16, 2011

 

$25,000,000.00

 

BORROWER (Name):  Hardinge Inc.

(Organizational Structure):  Corporation

(State Law organized under):  New York

(Address of residence/chief executive office):  One Hardinge Drive, Elmira, New
York 14902

 

BANK:        M&T BANK, a New York banking corporation with its principal banking
office at One M&T Plaza, Buffalo, NY 14203.  Attention: Office of General
Counsel

 

1.              DEFINITIONS.  Each capitalized term shall have the meaning
specified herein and the following terms shall have the indicated meanings:

 

a.               “Authorized Person” shall mean, each individually, Edward J.
Gaio, as Vice President and CFO and Doug Malone, as Corporate Controller, or any
other officer, employee or representative of Borrower who is authorized or
designated as a signer of loan documents under the provisions of Borrower’s most
recent resolutions or similar documents on file with the Bank.  Notwithstanding
that individual names of Authorized Persons may have been provided to the Bank,
the Bank shall be permitted at any time to rely solely on an individual’s title
to ascertain whether that individual is an Authorized Person.

 

b.               “Base Rate” shall mean a rate per annum equal to 1.0 percentage
point(s) above the rate of interest announced by the Bank from time to time as
its prime rate of interest (“Prime Rate”).  If the prior blank is not completed,
the Base Rate shall be two (2) percentage points above the Prime Rate.

 

c.               “Base Rate Loan” shall mean a Loan that accrues interest at the
Base Rate.

 

d.               “Draw Date” shall mean, in relation to each Loan, the date that
such Loan is made or deemed to be made to Borrower pursuant to this Note.

 

e.               “Expiration Date” shall mean March 31, 2013.

 

f.                 “LIBOR” shall mean the rate per annum (rounded upward, if
necessary, to the nearest 1/16th of 1%) obtained by dividing (i) the applicable
London Interbank Offered Rate (see LIBOR Rate definition below), as fixed by the
British Bankers Association for United States dollar deposits in the London
interbank market at approximately 11:00 a.m. London, England time (or as soon
thereafter as practicable) on the appropriate day in accordance with the terms
of this Note, as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank, by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities, which includes deposits by reference to which the
interest rate on LIBOR Rate Loan(s) is determined, or any category of extensions
of credit or other assets which includes loans by a non-United States’ office of
a bank to United States’ residents) on such date to any member bank of the
Federal Reserve System.  Notwithstanding any provision above, the practice of
rounding to determine LIBOR may be discontinued at any time in the Bank’s sole
discretion.

 

g.              “LIBOR Rate” shall mean the rate per annum equal to:

 

·      3.50     percentage point(s) above one-month LIBOR, adjusting daily.

 

h.              “LIBOR Rate Loan” shall mean any Loan that accrues interest at a
LIBOR Rate, as determined by the Bank.

 

i.                 “Loan” shall mean any advance of funds made to Borrower by
the Bank pursuant to this Note.

 

j.                 “London Business Day” shall mean any day on which dealings in
United States dollar deposits are carried on by banking institutions in the
London interbank market.

 

k.             “Maximum Principal Amount” shall mean Twenty-Five Million and
00/100 Dollars ($25,000,000.00).

 

l.                 “New York Business Day” shall mean any day other than
Saturday, Sunday or other day on which commercial banking institutions in New
York, New York are authorized or required by law or other governmental action to
remain closed for business.

 

m.           “Outstanding Principal Amount” shall mean, at any point in time,
the aggregate outstanding principal amount of all Loans made pursuant to this
Note.

 

2.              PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES.

 

a.               Promise to Pay.  For value received, and intending to be
legally bound, Borrower promises to pay to the order of the Bank, on the
Expiration Date, the Maximum Principal Amount or the Outstanding Principal
Amount, if less, plus interest as set forth below and all fees and costs
(including without limitation the Bank’s attorneys’ fees and disbursements,
whether for internal or outside counsel) the Bank incurs in order to collect any
amount due under this Note, to negotiate or document a workout or restructuring,
or to preserve its rights or realize upon any guaranty or other security for the
payment of this Note (“Expenses”).

 

--------------------------------------------------------------------------------


 

b.               Interest.  Each Loan shall earn interest on the Outstanding
Principal Amount thereof calculated on the basis of a 360-day year for the
actual number of days of each year (365 or 366), as follows:

 

i.                 LIBOR Rate Loans.  Interest shall accrue each day on any
LIBOR Rate Loan, from and including the Draw Date to, but not including, the
date such LIBOR Rate Loan is paid in full (or converts to a Base Rate Loan), at
the LIBOR Rate in effect for that day.  The applicable LIBOR Rate shall be
determined each day using LIBOR in effect for that day, which, if such day is
not a London Business Day, shall have been fixed on the nearest preceding London
Business Day.

 

ii.             Base Rate Loans.  Interest shall accrue each day on any Base
Rate Loan, from and including the first day a Loan becomes a Base Rate Loan to,
but not including, the day such Base Rate Loan is paid in full, at a rate per
annum equal to the Base Rate in effect each day.  Any change in the Base Rate
resulting from a change in the Prime Rate shall be effective on the date of such
change.

 

c.               Maximum Legal Rate.  It is the intent of the Bank and Borrower
that in no event shall interest be payable at a rate in excess of the maximum
rate permitted by applicable law (the “Maximum Legal Rate”).  Solely to the
extent necessary to prevent interest under this Note from exceeding the Maximum
Legal Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.

 

d.               Intentionally omitted.

 

e.               Payments.  Payments shall be made in immediately available
United States funds at any banking office of the Bank.

 

f.                 Preauthorized Transfers from Deposit Account.  If a deposit
account number is provided in the following blank, Borrower hereby authorizes
the Bank to debit Borrower’s deposit account
#                                             with the Bank automatically for
any amount which becomes due under this Note.

 

g.              Late Charge.  If Borrower fails to pay, within five (5) days of
its due date, any amount due and owing pursuant to this Note or any other
agreement executed and delivered to the Bank in connection with this Note,
Borrower shall immediately pay to the Bank a late charge equal to the greatest
of (a) $50.00, (b) five percent (5%) of the delinquent amount, or (c) the Bank’s
then current late charge as announced by the Bank from time to time.
Notwithstanding the above, if this Note is secured by a one- to six-family
owner-occupied residence, the late charge shall equal 2% of the delinquent
amount and shall be payable if payment is not received within fifteen days of
its due date.

 

h.              Default Rate.  If the Borrower fails to make any payment when
due under this Note, the interest rate on the Outstanding Principal Amount shall
immediately and automatically increase to five (5) percentage points per year
above the otherwise applicable rate per year, and any judgment entered hereon or
otherwise in connection with any suit to collect amounts due hereunder shall
bear interest at such default rate.

 

i.                 Interest Accrual; Application of Payments.  Interest will
continue to accrue on the Outstanding Principal Amount until the Outstanding
Principal Amount is paid in full.  All installment payments (excluding voluntary
prepayments of principal) will be applied as of the date each payment is
received and processed.  Payments may be applied in any order in the sole
discretion of the Bank, but, prior to demand for payment in full, may be applied
chronologically (i.e., oldest invoice first) to unpaid amounts due and owing, in
the following order: first to accrued interest, then to principal, then to late
charges and other fees, and then to all other Expenses.

 

3.              CREDIT AVAILABILITY.

 

a.               General.  This Note is issued by Borrower to the Bank in
connection with a certain line of credit or loan limit made available by the
Bank to Borrower (the “Credit”).  Except as otherwise provided herein, each Loan
advanced hereunder shall be in the form of a LIBOR Rate Loan.

 

b.               Authorized Representatives.  The Bank may make any Loan
pursuant to the Credit in reliance upon any oral, telephonic, written,
teletransmitted or other request (the “Request(s)”) that the Bank in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by an Authorized Person.  The Bank may act on the Request of any Authorized
Person until the Bank shall have received from Borrower, and had a reasonable
time to act on, written notice revoking the authority of such Authorized
Person.  Borrower acknowledges that the transmission between Borrower and Bank
of any Request or other instructions with respect to the Credit involves the
possibility of errors, omissions, misinterpretations, fraud and mistakes, and
agrees to adopt such internal measures and operational procedures as may be
necessary to prevent such occurrences.  By reason thereof, Borrower hereby
assumes all risk of loss and responsibility for, and releases and discharges the
Bank from any and all responsibility or liability for, and agrees to indemnify,
reimburse on demand and hold Bank harmless from, any and all claims, actions,
damages, losses, liability and expenses by reason of, arising out of, or in any
way connected with or related to: (i) Bank’s accepting, relying on and acting
upon any Request or other instructions with respect to the Credit; or (ii) any
such error, omission, misinterpretation, fraud or mistake, provided such error,
omission, misinterpretation, fraud or mistake is not directly caused by the
Bank’s gross negligence or willful misconduct.  The Bank shall incur no
liability to Borrower or to any other person as a direct or indirect result of
making any Loan pursuant to this paragraph.

 

c.               Lending Limit.  Any Request for a Loan hereunder shall be
limited in amount, such that the sum of (i) the principal amount of such
Request; (ii) the Outstanding Principal Amount under this Note; and (iii) the
aggregate face amounts of (or, if greater, Borrower’s aggregate reimbursement
obligations to the Bank (or any of its affiliates) in connection with) any
letters of credit issued by the Bank (or any of its affiliates) at the request
(or for the benefit) of Borrower, pursuant to this Credit; does not exceed the
Maximum Principal Amount under this Note.

 

--------------------------------------------------------------------------------


 

d.               Revolving Credit.  This Note evidences a revolving Credit. 
Subject to all applicable provisions in this Note and in any and all other
agreements between the Borrower and the Bank related hereto, the Borrower may
borrow, pay, prepay and reborrow hereunder at any time prior to the Expiration
Date.  Notwithstanding that, from time to time, there may be no amounts
outstanding respecting this Note, this Note shall continue in full force and
effect until all obligations and liabilities evidenced by this Note are paid in
full and the Credit evidenced by this Note has been terminated by the Bank.

 

e.               Request for LIBOR Rate Loans.  In making any Request for a
Loan, Borrower shall specify the aggregate amount of such Loan and the Draw
Date; provided, however, if a Request is received by the Bank after 2:00 p.m.
(Eastern Standard Time) on any given day, the earliest possible Draw Date will
be the next New York Business Day; and

 

f.                 Delivery of Requests.  Delivery of a Request for a LIBOR Rate
Loan shall be made to the Bank at the following address, or such other address
designated by the Bank from time to time:

 

M&T Bank

68 Exchange Street

2nd Floor

Binghamton, New York 13901

Attn: Susan A. Burtis

 

Fax No.  (607) 779-2346

Telephone No.  (607) 779-5902

 

4.              CONVERSION UPON DEFAULT.  Unless the Bank shall otherwise
consent in writing, if (i) Borrower fails to pay when due, in whole or in part,
the indebtedness under the Note (whether by demand or otherwise), or (ii) there
exists a condition or event which, with the passage of time, the giving of
notice or both, shall constitute an event of default under any of Borrower’s
agreement with the Bank, if any, the Bank, in its sole discretion, may convert
any LIBOR Rate Loan to a Base Rate Loan.  Nothing herein shall be construed to
be a waiver by the Bank to have any Loan accrue interest at the Default Rate of
interest (which shall be calculated from the higher of the LIBOR Rate or the
Base Rate, as described above).

 

5.              RIGHT OF SETOFF.  The Bank shall have the right to set off
against the amounts owing under this Note any property held in a deposit or
other account with the Bank or any of its affiliates or otherwise owing by the
Bank or any of its affiliates in any capacity to Borrower or any guarantor or
endorser of this Note.  Such setoff shall be deemed to have been exercised
immediately at the time the Bank or such affiliate elects to do so.

 

6.              BANK RECORDS CONCLUSIVE.  The Bank shall set forth on a schedule
attached to this Note or maintained on computer, the date and original principal
amount of each Loan and the date and amount of each payment to be applied to the
Outstanding Principal Amount of this Note.  The Outstanding Principal Amount set
forth on any such schedule shall be presumptive evidence of the Outstanding
Principal Amount of this Note and of all Loans.  No failure by the Bank to make,
and no error by the Bank in making, any annotation on any such schedule shall
affect the Borrower’s obligation to pay the principal and interest of each Loan
or any other obligation of Borrower to the Bank pursuant to this Note.

 

7.              PURPOSE.  Borrower certifies (a) that no Loan will be used to
purchase margin stock except with the Bank’s express prior written consent for
each such purchase and (b) that all Loans shall be used for a business purpose,
and not for any personal, family or household purpose.

 

8.              AUTHORIZATION.  Borrower, if a corporation, partnership, limited
liability company, trust or other entity, represents that it is duly organized
and in good standing or duly constituted in the state of its organization and is
duly authorized to do business in all jurisdictions material to the conduct of
its business; that the execution, delivery and performance of this Note have
been duly authorized by all necessary regulatory and corporate or partnership
action or by its governing instrument; that this Note has been duly executed by
an authorized officer, partner or trustee and constitutes a binding obligation
enforceable against Borrower and not in violation of any law, court order or
agreement by which Borrower is bound; and that Borrower’s performance is not
threatened by any pending or threatened litigation.

 

9.              INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.

 

a.               Increased Costs.  If the Bank shall determine that, due to
either (a) the introduction of any change in law (other than any change by way
of imposition of or increase in reserve requirements included in the calculation
of the LIBOR) or in the interpretation of any requirement of law, or (b) the
compliance requirements for any guideline or request from any central bank or
other governmental authority (whether or not having the force of law), there
shall be any increase in the cost to the Bank of agreeing to make or making,
funding or maintaining any LIBOR Rate Loans, then Borrower shall be liable for,
and shall from time to time, upon demand therefor by the Bank, pay to the Bank
such additional amounts as are sufficient to compensate the Bank for such
increased costs.

 

b.               Inability to Determine Rates.  If the Bank shall determine that
for any reason adequate and reasonable means do not exist for ascertaining LIBOR
with respect to a proposed LIBOR Rate Loan, the Bank will give notice of such
determination to Borrower.  Thereafter, the Bank may not make or maintain, as
the case may be, LIBOR Rate Loans hereunder until the Bank revokes such notice
in writing.  Upon receipt of such notice, the Bank may convert any LIBOR Rate
Loans to Base Rate Loans, and Borrower may revoke any pending Request that
Borrower previously made for a LIBOR Rate Loan.  If Borrower does not revoke any
such Request, the Bank may make the Loans, as proposed by Borrower, in the
amount specified in the applicable Request submitted by Borrower, but such Loans
shall be made as Base Rate Loans instead of LIBOR Rate Loans.

 

c.               Illegality.  If the Bank shall determine that the introduction
of any law (statutory or common), treaty, rule, regulation, guideline or
determination of an arbitrator or of a governmental authority or in the
interpretation or administration thereof, has made it unlawful, or that any
central bank or other governmental authority has asserted that it is unlawful
for the Bank to make LIBOR Rate Loans, then, on notice thereof by the

 

--------------------------------------------------------------------------------


 

Bank to Borrower, the Bank may suspend the making of LIBOR Rate Loans until the
Bank shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist.  If the Bank shall determine that it is
unlawful to maintain any LIBOR Rate Loans, Borrower shall immediately pay to the
Bank the aggregate principal amount of all LIBOR Rate Loans then outstanding,
together with accrued interest and related Expenses.  If Borrower is required to
pay off any LIBOR Rate Loan as set forth in this subsection, then concurrently
with such payment, Borrower may borrow from the Bank, in the amount of such
payment, a Base Rate Loan.

 

10.       MISCELLANEOUS.  This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank.  All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive.  No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice.  No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank.  No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank.  No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank.  Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original.  This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns.  If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect.  Section headings are for convenience only.  Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

11.       NOTICES.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on
page one and separately to the Bank officer responsible for Borrower’s
relationship with the Bank).  Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal delivery and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) New York Business Days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) New York Business Day after delivery to a nationally recognized
overnight courier service (e.g., Federal Express).  Notice by e-mail is not
valid notice under this or any other agreement between Borrower and the Bank.

 

12.       JOINT AND SEVERAL.  If there is more than one Borrower, each of them
shall be jointly and severally liable for all amounts which become due under
this Note and the term “Borrower” shall include each as well as all of them.

 

13.       GOVERNING LAW; JURISDICTION.  This Note has been delivered to and
accepted by the Bank and will be deemed to be made in the State of New York. 
Except as provided under federal law, this Note will be interpreted in
accordance with the laws of the State of New York excluding its conflict of laws
rules.  BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL
DISTRICT WHERE THE BANK MAINTAINS A BRANCH, AND CONSENTS THAT THE BANK
MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET
FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN
THIS NOTE WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR
JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY
SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR
OTHER FOREIGN OR DOMESTIC JURISDICTION.  Borrower acknowledges and agrees that
the venue provided above is the most convenient forum for both the Bank and
Borrower.  Borrower waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Note.

 

14.       WAIVER OF JURY TRIAL.  BORROWER AND THE BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE
BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION
WITH THIS NOTE OR THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND
WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS JURY TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN
INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
SECTION.

 

x         Amended and Restated Note.  The Borrower acknowledges, agrees and
understands that this Note is given in replacement of and in substitution for,
but not in payment of, a prior Replacement Revolving LIBOR Grid Note dated on or
about December 29, 2010, in the original principal amount of $10,000,000.00,
given by Borrower in favor of the Bank, as the same may have been amended or
modified from time to time (“Prior Note”),, and further, that: (a) the
obligations of the Borrower as evidenced by the Prior Note shall continue in
full force and effect, as amended and restated by this Note, all of such
obligations being hereby ratified and confirmed by the Borrower; (b) any and all
liens, pledges, assignments and security interests securing the Borrower’s
obligations under the Prior Note shall continue in full force and effect, are
hereby ratified and confirmed by the Borrower, and are hereby acknowledged by
the Borrower to secure, among other things, all of the Borrower’s obligations to
the Bank under this Note, with the same priority, operation and effect as that
relating to the obligations under the Prior Note; and (c) nothing herein
contained shall be construed to extinguish, release, or discharge, or
constitute, create, or effect a novation of, or an agreement to extinguish, the
obligations of the Borrower with respect to the indebtedness originally
described in the Prior Note or any of the liens, pledges, assignments and
security interests securing such obligations.

 

--------------------------------------------------------------------------------


 

Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

 

 

 

HARDINGE INC.

 

 

 

 

 

By:

/S/ Edward J. Gaio

 

Name:

Edward J. Gaio

 

Title:

Vice President and CFO

 

/S/ Douglas J. Malone

 

Signature of Witness

 

 

 

Douglas J. Malone

 

Typed Name of Witness

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

 

 

 :SS.

 

 

COUNTY OF CHEMUNG

)

 

On 16th day of December, in the year 2011, before me, the undersigned, a Notary
Public in and for said State, personally appeared EDWARD J. GAIO, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/S/ Nancy L. Current

 

Nancy L. Current

 

Notary Public

 

FOR BANK USE ONLY

 

Authorization Confirmed:

 

Product Code: 11900

 

Disbursement of Funds:

 

Credit A/C

#

 

 

Off Ck

#

 

 

Payoff Obligation

#

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

$

 

 

 

$

 

 

--------------------------------------------------------------------------------